DETAILED ACTION
Machine learning
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 7 and 10 - 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joao (10562492).
(Claim 1): Joao discloses a method for access to a vehicle, the method comprising: receiving data from an identification device related to at least one device environment sensor of the identification device (fig. 1, blk 2 and 3; col 39, ln 10 – 15; col 40, ln 5); identifying at least one pattern associated with the received data (col 41, ln 36 – 47); determining an environment of the identification device based on feedback from the at least one device environment sensor (col 41, ln 36 – 47); comparing the environment to the at least one pattern (fig. 6A and 6B); and in response to the comparing step, allowing or denying access to the vehicle (fig. 6A and 6B).
(Claim 2): Joao discloses the method of claim 1, the method comprising: in response to the comparing step, altering a search and listen pattern between the vehicle and the identification device (fig. 6A and 6B).
(Claim 3): Joao discloses the method of claim 1, the method comprising: in response to the comparing step, changing a power condition of a device of the vehicle (fig. 6B, blk 69).
(Claim 4): Joao discloses the method of claim 3, wherein the device is a transceiver associated with a communication interface between the vehicle and the identification device (fig. 1; col 3, ln 39).
(Claims 5 and 6): Joao discloses the method of claim 3, wherein the changing a power condition includes powering up the device (fig. 6B, blk 70 and 75).
(Claim 7): Joao discloses the method of claim 1, the method comprising: receiving data from the vehicle related to at least one vehicle environment sensor of the vehicle (fig. 1, blk 13 and 14); 122018P01829US; 60426-1237 PUS1 identifying a second pattern associated with the received vehicle environment data (col 41, ln 36 – 47); determining a vehicle environment of the vehicle based on feedback from the at least one vehicle environment sensor (col 41, ln 36 – 47); and comparing the vehicle environment to the second pattern, wherein the allowing or denying access step is in response to the comparing the vehicle environment step (fig. 6A and 6B).
(Claim 10): Joao discloses a method for power management of a vehicle, the method comprising: receiving data from an identification device related to at least one device environment sensor of the identification device (fig. 1, blk 2 and 3; col 39, ln 10 – 15; col 40, ln 5); identifying at least one pattern associated with the received data (col 41, ln 36 – 47); determining an environment of the identification device based on feedback from the at least one device environment sensor (col 41, ln 36 – 47); comparing the environment to the at least one pattern (fig. 6A and 6B); and in response to the comparing step, changing a power condition of a device of the vehicle (fig. 6B, blk 69).
(Claim 11): Joao discloses the method of claim 10, wherein the device is a transceiver associated with a communication interface between the vehicle and the identification device (fig. 1; col 3, ln 39).
(Claims 12 and 13): Joao discloses the method of claim 10, wherein the changing a power condition includes powering up the device (fig. 6B, blk 70 and 75).
(Claim 14): Joao discloses the method of claim 10, the method comprising: in response to the comparing step, altering a search and listen pattern between the vehicle and the identification device (fig. 6A and 6B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 9 and 16 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joao (10562492) in view of Endress et al., (10193695).
(Claim 8): Joao teaches the method of claim 1 but does not teach machine learning.    However, in a related invention Endress teaches a device, wherein the identifying the pattern step is performed using machine learning (col 18, ln 49 – 67).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joao with the teachings of Endress, as a way to implement supervised and unsupervised learning in AI applications (machine-learning may 
(Claim 9): Joao and Endress teach the method of claim 8.  Furthermore, Endress also teaches, wherein the machine learning utilizes an algorithm and model programmed into an ECU system of the vehicle (col 9, ln 57).
(Claim 16): Joao teaches a management and access system for a vehicle, comprising an ECU system (fig. 1, blk 4); at least one lock in communication with the ECU system (col 4, ln 64); and one or more devices in communication with the ECU system (fig. 5A, blk 7) and determine an environment of the identification device based on feedback from the at least one device environment sensor, compare the environment to the at least one pattern, in response to the comparison, send a signal to control the at least one lock to allow or deny access to the vehicle (fig. 6A and 6B).    Joao does not teach machine learning.    However, in a related invention Endress teaches a device, wherein the ECU system is configured to utilize machine learning to receive data from an identification device related to at least one device environment sensor of the identification device, identify at least one pattern associated with the received data (col 18, ln 49 – 67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joao with the teachings of Endress, as 
(Claim 17): Joao teaches the system of claim 16, wherein the ECU system is configured to change a power condition of the one or more devices in response to the comparison (fig. 6B, blk 69).
(Claim 18): Joao teaches the system of claim 16, wherein the ECU system is configured to alter a search and listen pattern between the vehicle and the identification device in response to the comparison (fig. 6A and 6B).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objections and or rejections elsewhere in this office action are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Alex C Dunn/Primary Examiner, Art Unit 3663